      Case 3:19-cv-02300-X Document 26 Filed 09/17/20      Page 1 of 1 PageID 72



                       UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF TEXAS
                             DALLAS DIVISION

 STEVE DAVIS,                                §
                                             §
          Plaintiff,                         §
                                             §
 v.                                          §
                                             §    Civil Action No. 3:19-CV-02300-X
 ACORN STAIRLIFTS, INC.,                     §
                                             §
          Defendant.                         §
                                             §
                                             §
                                             §
                                             §
                                             §

                             ORDER OF DISMISSAL

        Having received the parties Agreed Stipulation of Dismissal with Prejudice

[25], the Court hereby DISMISSES all claims by all parties WITH PREJUDICE

pursuant to Federal Rule of Civil Procedure 41. Each party will bear their own costs

and attorney’s fees.

        IT IS SO ORDERED this 17th day of September 2020.




                                                 _________________________________
                                                 BRANTLEY STARR
                                                 UNITED STATES DISTRICT JUDGE




                                         1
